Exhibit 10.4
 
KERYX BIOPHARMACEUTICALS, INC.
2007 CHIEF ACCOUNTING OFFICER INDUCEMENT STOCK OPTION PLAN
SPECIAL NONSTATUTORY STOCK OPTION AGREEMENT



Optionee: Mark Stier


Number Shares Subject to Options: 100,000


Exercise Price per Share: $11.11


Date of Grant: March 23, 2007
 
1. Grant of Options. Keryx Biopharmaceuticals, Inc. (the “Company”) hereby
grants to the Optionee named above (the “Optionee”) a Non-statutory Stock Option
to purchase, on the terms and conditions set forth in this agreement (this
“Option Agreement”), the number of shares indicated above of the Company’s
$0.001 par value common stock (the “Stock”), at the exercise price per share set
forth above (the “Options”).
 
2. Vesting of Options. (a) Unless the exercisability of the Options is
accelerated in accordance with this Option Agreement, the Options shall vest
(become exercisable) as follows:


Months of Employment
 
Number of Options Vesting
12
 
25,000
15
 
6,250
18
 
6,250
21
 
6,250
24
 
6,250
27
 
6,250
30
 
6,250
33
 
6,250
36
 
6,250
39
 
6,250
42
 
6,250
45
 
6,250
48
 
6,250



Notwithstanding the above, the Options will vest and become immediately
exercisable if Optionee is terminated by the Company following a Change in
Control.


3. Term of Options and Limitations on Right to Exercise. The term of the Options
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the date of grant (the “Expiration Date”). To the extent
not previously exercised, the Options will lapse in accordance with the
following provisions, as applicable (but in no event later than the Expiration
Date):


(a) Three (3) months after the termination of Optionee’s service for any reason
other than by reason of Optionee’s (i) death, (ii) Disability, or (iii)
termination by the Company following a Change in Control (as such terms are
defined herein).



--------------------------------------------------------------------------------


 
(b) Twenty-four (24) months after the date of the termination if Optionee is
terminated by the Company following a Change in Control (as such term is defined
herein).


(c) Twelve (12) months after the date of the termination of Optionee’s service
by reason of Optionee’s Disability.


(d) Twelve (12) months after the date of Optionee’s death, if Optionee dies
while a service provider, or during the three-month period described in
subsection (a) above or during the twenty-four (24) month period described in
subsection (b) above or during the twelve (12) month period described in (c)
above and before the Options otherwise lapse. Upon Optionee’s death, the Options
may be exercised by Optionee’s designated beneficiary.


If the Optionee or his beneficiary exercises the Options after termination of
service, the Options may be exercised only with respect to the shares that were
otherwise vested on the Optionee’s termination of service (including vesting by
acceleration in accordance with Section 2 of this Option Agreement).


4. Exercise of Options. The Options shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time and (b) payment to
the Company in full for the shares of Stock subject to such exercise (unless the
exercise is a broker-assisted cashless exercise, as described below). If the
person exercising the Options is not Optionee, such person shall also deliver
with the notice of exercise appropriate proof of his or her right to exercise
the Options. Payment for such shares of Stock shall be in (a) cash, (b) shares
of Stock previously acquired by the purchaser, or (c) any combination thereof,
for the number of shares of Stock specified in such written notice. The value of
surrendered shares of Stock for this purpose shall be the Fair Market Value as
of the last trading day immediately prior to the exercise date. To the extent
permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Options may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
Option shares on behalf of Optionee and delivers cash sales proceeds to the
Company in payment of the exercise price. In such case, the date of exercise
shall be deemed to be the date on which notice of exercise is received by the
Company and the exercise price shall be delivered to the Company by the
settlement date.


5. Beneficiary Designation. Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights hereunder is subject to all terms and conditions of this
Option Agreement, and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
Optionee, the Options may be exercised by the legal representative of Optionee’s
estate, and payment shall be made to Optionee’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Optionee at
any time provided the change or revocation is filed with the Company.


-2-

--------------------------------------------------------------------------------


 
6. Withholding. The Company or any employer affiliate has the authority and the
right to deduct or withhold, or require Optionee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Options. The
withholding requirement may be satisfied, in whole or in part, at the election
of the Secretary, by withholding from the Options shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Secretary establishes.


7. Limitation of Rights. The Options do not confer to Optionee or Optionee’s
beneficiary designated pursuant to Section 5 any rights of a shareholder of the
Company unless and until shares of Stock are in fact issued to such person in
connection with the exercise of the Options. Nothing in this Option Agreement
shall interfere with or limit in any way the right of the Company or any
affiliate to terminate Optionee’s service at any time, nor confer upon Optionee
any right to continue in the service of the Company or any affiliate.


8. Stock Reserve. The Company shall at all times during the term of this Option
Agreement reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Option Agreement.


9. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Options may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an affiliate. The Options are not assignable or transferable by Optionee
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order that would satisfy Section 414(p)(1)(A) of the Code if
such Section applied to the Options under the Option Agreement; provided,
however, that the Committee may (but need not) permit other transfers. The
Options may be exercised during the lifetime of Optionee only by Optionee or any
permitted transferee.


10. Restrictions on Issuance of Shares of Stock. If at any time the Committee
shall determine in its discretion, that registration, listing or qualification
of the shares of Stock covered by the Options upon any exchange or under any
foreign, federal, or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition to the
exercise of the Options, the Options may not be exercised in whole or in part
unless and until such registration, listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.


11. Successors. This Option Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Option Agreement.


12. Severability. If any one or more of the provisions contained in this Option
Agreement are invalid, illegal or unenforceable, the other provisions of this
Option Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


13. Notice. Notices and communications under this Option Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:


Keryx Biopharmaceuticals, Inc.
750 Lexington Avenue
New York, NY 10022
Attn: Secretary


-3-

--------------------------------------------------------------------------------


 
or any other address designated by the Company in a written notice to the
Optionee. Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.


14. Definitions.


“Board” means the Board of Directors of the Company.


“Change in Control” means and includes the occurrence of any one of the
following events:



(i)  
the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended, (the
“1934 Act”)) (a “Person”) of beneficial ownership of any capital stock of the
Company if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) 30% or more of either (x)
the then-outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for common stock
or voting securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or




(ii)  
such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term "Continuing Director" means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Option Agreement by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 
-4-

--------------------------------------------------------------------------------


 

(iii)  
the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a "Business Combination"),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company's assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the "Acquiring
Corporation") in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination).

 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and includes a reference to the underlying final regulations.


“Committee” means the Compensation Committee of the Board.


“Disability” shall be deemed to have occurred if Optionee is unable, due to any
physical or mental disease or condition, to perform his normal duties of
employment for 120 consecutive days or 180 days in any twelve-month period.


“Fair Market Value”, on any date, means (i) if shares of Stock are listed on a
securities exchange or are traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the shares of Stock are
not listed on a securities exchange or traded over the Nasdaq National Market,
the mean between the bid and offered prices as quoted by Nasdaq for such date,
provided that if it is determined that the fair market value is not properly
reflected by such Nasdaq quotations, Fair Market Value will be determined by
such other method as the Committee determines in good faith to be reasonable.


-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Keryx Biopharmaceuticals, Inc., acting by and through its
duly authorized officers, has caused this Option Agreement to be executed, and
the Optionee has executed this Option Agreement, all as of the day and year
first above written.

       
KERYX BIOPHARMACEUTICALS, INC.
 
   
   
  By:   /s/ Michael S. Weiss    

--------------------------------------------------------------------------------

Name: Michael S. Weiss
Title:  Chief Executive Officer
 
 
OPTIONEE:
 
/s/ Mark Stier

--------------------------------------------------------------------------------

Mark Stier


-6-

--------------------------------------------------------------------------------

